Appeal by the defendant from a resentence of the Supreme Court, Westchester County (DiBella, J.), dated August 2, 2005, pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), imposed after a hearing, the resentence being a determinate prison term of 14 years and a period of post-release supervision of 5 years, upon his conviction of criminal possession of a controlled substance in the first degree (Perone, J.), upon his plea of guilty.
Ordered that the resentence is affirmed.
Considering the nature of the defendant’s crime and his level of participation in that crime, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 84-88 [1982]). Santucci, J.P, Covello, Belen and Chambers, JJ., concur.